                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,        )
                                 )         Criminal Case No.
      Plaintiff,                 )        5:16-cr-41-JMH-EBA
                                 )
v.                               )
                                 )        MEMORANDUM OPINION
JOHN GUZMAN,                     )             AND ORDER
                                 )
      Defendant.                 )
                                 )

                                 ***

     This matter is before the Court on Defendant John Guzman’s

motion, [DE 121], styled a motion for to reconsider this Court’s

Order, [DE 118], denying his motion for “reduction in sentence”

under the First Step Act.     [DE 114].   Having reviewed Guzman’s

motion, and being otherwise sufficiently advised, IT IS ORDERED

that Guzman’s motion to reconsider is DENIED.

               I.     FACTUAL AND PROCEDURAL BACKGROUND

     On November 18, 2016, after a one-week jury trial, Guzman was

found guilty on nine counts of bank fraud in violation of 18 U.S.C.

§ 1344(1). [DE 42].   On February 21, 2017, Guzman was sentenced to

a term of imprisonment of fifty (50) months on each of the nine

counts to run concurrently.    [DE 60].

     Guzman is currently serving his sentence at Federal Medical

Center (“FMC”) in Lexington, Kentucky.    [Id.]. Guzman is 73 years

old and has served more than 50 percent of his sentence.


                                  1
      On June 21, 2019, Guzman requested this Court grant him early

release,1 claiming there are “extraordinary and compelling” reasons

to do so under the First Step Act, 18 U.S.C. § 3582(c)(1)(A).              [DE

114 at 1-6, PageID #1661-66].          In the alternative, he requested

early release to home detention under the “Second Chance Act,” 34

U.S.C. § 60541(g), which allows early release to home detention

for elderly and terminally ill offenders. [Id. at 6-7, PageID

#1166-67].

      On June 28, 2019, this Court directed the United States to

respond to Guzman’s motion.        [DE 115].     The United States having

now responded, [DE 116], and Guzman having replied in support of

his motion, [DE 117].

       This Court ordered the motion be denied. [DE 118].                   In

particular, the Court denied Guzman’s request for early release

because it was not brought by the Director of the Bureau of Prisons

nor had Guzman exhausted his administrative remedies.                  See 18

U.S.C. § 3582(c)(1)(A); see also, Engle v. United States, 26 F.

App'x 394, 397 (6th Cir. 2001); [DE 118 at 4-5, PageID #1693-94].

The Court next denied Guzman’s request for early release to home

detention because the Court was without the authority to do so




1 This Court notes that Guzman is proceeding pros se, without the assistance of
an attorney, and that this Court construes such motions more leniently than
motions prepared by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Castro v. United States, 540 U.S. 375, 381-83 (2003).


                                      2
under 34 U.S.C. § 60541, which provides such authority only to the

Attorney General.      [DE 118 at 6-7, PageID #1695-96].

                                 II.    ANALYSIS

     Guzman argues the Court should reconsider its denial, [DE

118], of his motion for early release, [DE 114], because he

believes that he has now exhausted his administrative remedies.

As a result, Guzman believes he is entitled to early release. We

disagree.

     Notably, Guzman supports his motion to reconsider by citing

to   a   rule   of   procedure    that       does   not    exist.    [DE   121].    In

particular, Guzman cites to “Rule 59(e)” in the styling of his

motion to reconsider. [Id.].            Federal Rule of Criminal Procedure

59 goes no further than subsection (b)(3), and relates to matters

before magistrate judges.

     Nor do the Federal Rules of Criminal Procedure provide for

motions to reconsider. Thus, “[c]ourts adjudicating motions to

reconsider in criminal cases typically evaluate such motions under

the same standards applicable to a civil motion to alter or amend

judgment pursuant to Fed. R.C iv. P. 59(e).” United States v.

Willyard, No. 3:07–CR–44, 2008 WL 471683, at *1 (E.D. Tenn.

Feb.19, 2008) (citation omitted).

     This Court has held “the purpose of a motion to alter or amend

judgment    under    Fed.   R.   Civ.    P.    59(e)      is   to   have   the   court

reconsider matters properly encompassed in a decision on the

                                         3
merits.”     United States v. Smith, Case No. 3:08-cr-31-JMH, 2012

WL 1802554, *1 (E.D. Ky. May 2012) (quoting Sherwood v. Royal Ins.

Co. of Am., 290 F.Supp.2d 856, 858 (N.D.Ohio 2003) (internal

citations and quotation marks omitted).      This Court has further

stated that the rule:

             [G]ives the district court the power to
             rectify its own mistakes ...Generally, three
             situations justify a district court altering
             or amending its judgment: (1) to accommodate
             an intervening change in controlling law; (2)
             to account for new evidence not available at
             trial; or (3) to correct a clear error of law
             or to prevent a manifest injustice. It is not
             designed to give an unhappy litigant an
             opportunity to relitigate matters already
             decided, nor is it a substitute for appeal.

Id.

      Moreover, “parties cannot use a motion for reconsideration to

raise new legal arguments that could have been raised before a

judgment was issued.” Id. (quoting Roger Miller Music, Inc. v.

Sony/ATV Publ'g, LLC, 477 F.3d 383, 395 (6th Cir.2007) (citation

omitted)).

      In the instant motion, Guzman cites no intervening change in

controlling law, and no need to account for new evidence not

available at trial, or, at least, made available since the time

the Court considered its most recent motion for “reduction in

sentence” under the First Step Act.     [DE 114]. Nor do we believe

that this Court’s denial was a clear error of law or its denial

represents a manifest injustice. Without something more, the Court

                                   4
cannot and will not grant the relief requested.             Further, the

issues raised have been adequately addressed by this Court.         Thus,

this Court is unable to grant Guzman’s motion.

     Accordingly,   IT   IS   ORDERED   that   Defendant   John   Guzman’s

motion for reconsideration, [DE 121], is, and hereby shall be,

DENIED.

     This, the 16th day of September, 2019.




                                   5
